Citation Nr: 0116782	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1960 to August 
1963.  This appeal arises from a December 1997 rating 
decision of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for a right ankle disability.  The veteran 
disagreed with that determination in August 1998 and a 
statement of the case was issued later that same month.  The 
veteran submitted a timely substantive appeal in August 1998.

In his substantive appeal, the veteran requested a hearing 
before the Board.  The requested Travel Board hearing was 
conducted in St. Louis, Missouri, in March 2001, by the 
undersigned Board Member.  The veteran was assisted at that 
hearing by a Veterans Service Representative.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran's residuals of a service-connected fracture, 
right ankle, are manifested by ankle pain, decrease in range 
of motion, giving away of the ankle an average of twice 
weekly, osteoporosis on current radiologic examination, and 
by an abnormal gait, but not by ankylosis, or by any 
deformity of the foot.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
fracture of the right ankle, but no higher evaluation, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right ankle disability has 
increased in severity since that disorder was first evaluated 
as 10 percent disabling in 1971.  The veteran contends that a 
10 percent evaluation does not adequately reflect the extent 
of disability he has due to right ankle pain.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and changes VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and the duty to provide notice. 

After examining the record, the Board is satisfied that the 
veteran's claim for increased evaluation has been properly 
developed.  A recent VA examination report has been 
associated with the claims file.  Further, the veteran was 
offered the opportunity to identify any other relevant 
evidence.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Moreover, all of the relevant evidence was 
considered.  The veteran testified before the Board that he 
currently was not receiving treatment other than medication.  
The Board further finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, as the veteran was notified, by the April 2000 
statement of the case (SOC) of the criteria under the 
applicable Diagnostic Code and under other applicable 
regulatory provisions, including under 38 C.F.R. § 3.321(b).  
In particular, as the decision below is favorable to the 
veteran, the Board finds that there is no further duty to 
assist or notify the veteran.  

Historically, by a rating decision issued in March 1971, the 
veteran was awarded service connection for the residuals of a 
fracture of the right medial malleolus, based on the service 
medical records.  The disability was evaluated as 
noncompensable under Diagnostic Code 5299.  The veteran 
disagreed with that evaluation, and was provided with a VA 
examination.  At the time of the November 1971 VA 
examination, the veteran complained of discomfort when the 
ankle was in certain positions.  The veteran was unable to 
run.  VA radiologic examination disclosed degenerative 
arthritic changes at the anterior tibial articulation of the 
right ankle.  The veteran's ankle disability was evaluated as 
10 percent disabling under Diagnostic Codes 5284-5299, and 
that evaluation remained in effect when he submitted the 
September 1997 claim underlying this appeal.

On VA examination in November 1997, the veteran reported that 
orthopedic surgeons he had seen over the years remarked that 
he should have had open reduction and internal fixation of 
the right ankle because of the severity of the fracture.  He 
reported pain within the ankle, particularly while descending 
steps.  He also reported that his ankle was giving out 
approximately 1 or 2 times a week.  Aggravating factors 
included use of stairs and weather changes.  He reported 
retiring from the police department because he was no longer 
able to run and jump as needed to complete an obstacle 
course.  The veteran did not use crutches, braces, or any 
prosthetic device for his ankle.  

Objectively, there was no erythema, crepitus, or effusion.  
The veteran did have some guarding of the right ankle.  The 
unaffected left ankle had dorsiflexion to 10 degrees and 
plantar flexion to 25 degrees.  The range of motion in the 
service-connected right ankle was to dorsiflexion of five 
degrees and plantar flexion to 15 degrees.  There was no 
unusual shoe-wear pattern.  The veteran used the heel of his 
right foot as his first point of contact when descending 
stairs because he had increased pain if he put the front of 
the foot down first.  The final diagnosis was history of 
right ankle fracture with residual decreased motion.  
Radiologic examination disclosed bony osteoporosis.  

By a rating decision issued in December 1997, the RO 
evaluated the veteran's disability as 10 percent disabling 
under DC 5271.

At his March 2001 Board hearing, the veteran testified that 
he was able to work as a policeman when he returned from 
service, despite his ankle pain and problems, because when he 
first joined the police force he was not required to pass 
obstacle course training.  He testified that he had to retire 
within a few years after the obstacle course became a 
requirement, because his ankle pain made it impossible to 
complete the obstacle course in the required time.  He 
testified that he always had to use a hand rail when going up 
and down stairs and that at certain times, his foot would 
"fall on to" a step, causing intense pain.  The veteran 
testified that he now walked with a limp and used a cane.  He 
was unable to drive at times because touching the accelerator 
or hitting the brake made his ankle pain worse and sometimes 
it would get so bad that his ankle would not move.  He also 
testified that sometimes if he squatted down, such as doing 
work around the house, he would be unable to get back up 
because of his ankle.

The veteran's current disability due to residuals of a 
service-connected right ankle fracture is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5271.  Under DC 
5271, moderate limitation of motion warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  A normal range of ankle dorsiflexion for 
VA rating purposes is considered to be from 0 to 20 degrees, 
and for plantar flexion from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Limitation of motion of the affected joint 
is also the appropriate basis for rating arthritis due to 
trauma under 38 C.F.R. § 4.71a, DC 5010-5003.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In this case, the veteran has little remaining dorsiflexion, 
five degrees, and plantar flexion to 15 degrees, and only 
about one-third the normal range of plantar flexion.  
However, the Board notes that the veteran's left ankle, which 
is not claimed to have been injured in service, has range of 
motion of only 10 degrees of dorsiflexion and 25 of plantar 
flexion.  In any event, resolving reasonable doubt in the 
veteran's favor, with consideration of pain, and with 
consideration of loss or limitation of functions other than 
just dorsiflexion and plantar flexion, the Board finds that 
the degree of limitation of motion of the right ankle overall 
more nearly approximates marked limitation.  It follows that 
a 20 percent rating is warranted for the veteran's residuals 
of a right ankle fracture.  38 C.F.R. §§ 4.7, 4.71a, Code 
5271. 

Because a 20 percent evaluation is the maximum schedular 
evaluation under DC 5271, the Board has considered whether an 
increased evaluation is available under any other diagnostic 
code.  There is no medical evidence of ankylosis of the 
ankle, however, and there is no objective medical evidence to 
show that pain, flare-ups of pain, weakness, or any other 
symptom results in a functional limitation of the ankle to a 
degree that more nearly approximates ankylosis of the joint.  
Also, residuals of the fracture have not caused shortening of 
the extremity or deformity of the foot.  Thus, a rating in 
excess of 20 percent is not warranted under 38 C.F.R. 4.71a, 
DCs 5270, 5275, or 5276-5278.  

An evaluation in excess of 20 percent also is available for 
severe foot injuries under DC 5284.  The 20 percent 
evaluation under that DC is for moderately severe foot 
injury.  The terms, "moderately severe" and "severe" are 
not defined.  However, the facts reflect that veteran's pain 
is confined essentially to the ankle.  His pain is not 
widespread.  He reports instability of the ankle, on the 
average, no more than twice weekly.  He has pain and 
difficulty on steps, but less difficulty ambulating where 
there are no steps.  The veteran is able to use the right 
foot for propulsion and balance.  As a whole, the Board 
concludes that the veteran's right ankle residuals do not 
meet or approximate the criteria for a "severe" foot injury 
under DC 5284.

The Board does not find that the facts disclose any 
interference with employment beyond that which is 
contemplated under the schedular criteria.  Inability to 
complete an obstacle course under timed conditions, a factor 
which apparently led to the veteran's retirement as a police 
officer, would not be inconsistent with marked limitation of 
motion of an ankle joint under the schedular criteria.  Nor 
has there been any repeated hospitalization.  In short, the 
evidence does not demonstrate an unusual disability picture 
such that application of the regular schedular standards is 
impractical in this case.  There is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation to 20 percent for residuals, right 
ankle fracture, is granted, subject to the law and 
regulations governing effective dates of monetary awards.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

